Citation Nr: 1008074	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

A claim for a permanent and total disability rating for non-
service-connected disability pension purposes is determined 
based on the total impairment caused by all non-service-
connected disabilities not the result of the Veteran's 
willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed to determine the percentage of 
impairment caused by each disability).

In this case, the Veteran filed his claim for nonservice-
connected pension benefits, claiming that his "stress" and 
"physical pains" prevent him from securing substantially 
gainful employment.  He was afforded two VA examinations in 
March 2007 (a general examination and a mental examination).  
Those examinations, however, did not address one or more of 
the Veteran's nonservice-connected disabilities.  
Specifically, VA treatment records shows that the Veteran was 
being treated for bilateral shoulder disability, thought to 
be osteoarthritis, and for ocular hypertension (high 
intraocular pressure).  In addition, the record shows that 
the Veteran's computerized "problem list" includes 
hypertriglyceridemia, mixed hyperlipidemia, bone marrow edema 
of the left proximal femur, and joint pain involving the 
ankle and foot.

Because the VA examinations did not address the disabilities 
discussed above-and because the RO did not rate those 
disabilities for purposes of determining whether the Veteran 
meets the schedular criteria for granting nonservice-
connected pension benefits-the case must be remanded for a 
VA examination and readjudication of the case.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992) (remanding for 
appropriate examinations because there was "no rating 
evaluation" for the Veteran's alleged disabilities).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA healthcare providers who have 
treated him since December 2007.  After 
obtaining proper authorization from the 
Veteran, attempt to obtain any records so 
identified (which have not been previously 
secured).

2.  The RO should arrange for the Veteran 
to undergo a VA pension examination to 
determine the nature, extent and severity 
of all disabilities found to be present.  
The examiner must describe the impact of 
the Veteran's disabilities on his 
industrial adaptability.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the Veteran's medical and 
vocational history.  The examiner should 
describe what types of employment 
activities are limited because of the 
disorders and whether sedentary employment 
is feasible.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  In light of the evidence obtained 
pursuant to the above development, as well 
as any other development it deems 
appropriate, the RO should readjudicate 
the Veteran's claim.  In doing so, the RO 
must assign a rating for each of the 
Veteran's disabilities.  

4.  If the determination remains adverse 
to the Veteran, he and his representative 
must be furnished a Supplemental Statement 
of the Case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

